Citation Nr: 1734531	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-05 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965 and December 1966 to April 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an earlier effective date for the grant of service connection for disc narrowing and degenerative changes of the lumbar spine based on clear and unmistakable error (CUE).

In a September 2015 decision, the Board denied the claim for an earlier effective date based on CUE in a December 1978 rating decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in September 2016.  By order dated in September 2016, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

The Board remanded this claim in December 2016.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for a back injury and "narrowed discs" on March 1, 1976.  

2.  Entitlement to service connection for disc narrowing and degenerative changes, lumbar spine, secondary to service-connected disability, was not shown before July 24, 2000.  

CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran claims that he is entitled to an earlier effective date for the grant of service connection for a low back disability.  The September 2016 Joint Motion, and its attached Summary of the Issues (Summary), assert that the effective date should be October 25, 1977.  The Joint Motion and Summary explain that a claim submitted on that date for service connection for a back disability is still pending because the Veteran was not notified of a December 1978 rating decision that denied the claim.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

Where VA fails to adjudicate a claim, it "remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet.App. 232 (2007).  If there is no final decision on the original claim prior to a grant of a subsequent "claim" for the same disability, then the claimant may be entitled to an effective date commensurate with the date the original claim was filed because the original claim remained pending and unadjudicated until the later "claim" was granted.  A claimant may properly argue entitlement to an earlier effective date on the ground that a later "claim" is merely additional correspondence on the previously pending claim.  Id., 21 Vet.App. at 243.

In determining whether a filing raised a claim that was pending and unadjudicated at the time that VA granted a subsequent "claim" for benefits for the same disability, VA is required to consider the Veteran's entitlement, on any basis consistent with the claim, to any benefit which could flow from a determination of service connection and to which entitlement is reasonably raised on the record.  Ephraim v. Brown, 5 Vet.App. 549 (1993).  This duty includes broadly construing a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

After a review of the procedural history in this case, however, the Board finds that there was an earlier claim for service connection for a back disability has been pending since March 1, 1976.  

On March 1, 1976, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension.  On an attached VA Form 21-4138, the Veteran noted that he limped and specified that he was claiming service connection for a back injury and "narrowed discs" sustained in handling heavy equipment.  Significantly, the Veteran did not assert that his back disability was secondary to his shell fragment wound of the left hip and buttocks.  At that time, the Veteran lived in Texas.  

A July 1976 deferred rating decision requested that it be determined when the Veteran filed for correction of an Other than Honorable Discharge.  The evidence shows that the Veteran was scheduled for a VA examination of the back in Texas on September 1, 1976.  A September 2, 1976, VA Report of Contact notes that the Veteran had moved to Illinois.  

On October 25, 1977, the Veteran submitted another claim for service connection for a "Back Injury."  The Veteran did not link the back injury to his shell fragment wound of the left hip and buttocks, for which he also claimed service connection at that time.  He also submitted an October 1975 memorandum from the Department of the Army upgrading his April 1972 separation to a General Discharge.  

In correspondence received on October 20, 1978, the Veteran requested another VA examination.  He noted that he had been scheduled for an examination in September 1976 and had not been informed when to go for another examination.

The December 1978 rating decision denied service connection for a back disability as directly related to service.  The rating decision identified the date of claim as October 20, 1978.  It also noted that the Veteran had reopened his claim in March 1976, due to his discharge being upgraded.  That claim had been administratively disallowed because the Veteran had failed to report for an examination.  The Veteran had again reopened his claim on October 25, 1977.  

Despite the procedural history provided by the December 1978 rating decision, the Board has been unable to find any administrative disallowance of the Veteran's March 1, 1976, claim for service connection.  The Board has also been unable to find any evidence that the Veteran was notified that his March 1, 1976, claim for service connection had been administratively disallowed.  As a result, the Board finds that the March 1, 1976, claim is still pending.  The correct date of the Veteran's pending claim is therefore March 1, 1976, not October 25, 1977, as provided by the September 2016 Joint Motion and its attached Statement of Issues.

Nevertheless, the Board finds that the preponderance of the evidence is against an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes of the lumbar spine.

The December 1978 rating decision explained the denial of service connection for a back disability by noting that an active duty back sprain was an acute condition that healed without residuals, and the Veteran had post-service, intercurrent back injuries in December 1973 and April 1974.  The rating decision granted service connection for shell fragment wound of the left hip and buttocks.  The Board notes that previously a 1972 rating decision had denied service connection for a gun-shot wound of the left buttocks and hip as the wounds were received during the Veteran's last period of service, which was dishonorable.

On July 24, 2000, the Veteran submitted a claim for service connection for a back disability.  He stated that his doctor told him that the back was caused both by his service-connected condition and being injured in combat.  

The report of a May 2004 VA examination, conducted pursuant to a November 2003 Board remand, provides a diagnosis of mild/moderate degenerative joint disease thoracic/lumbar spine.  The examiner stated that due to the loss of left gluteal muscle mass causing a change in the Veteran's gait dynamics over 30 years, it was his opinion that the Veteran's degenerative back condition was at least as likely as not secondary to his service-connected shell fragment wound muscle group XVII and was a result of his alteration in gait mechanics.  

A January 2005 rating decision accordingly granted service connection for disc narrowing and degenerative changes, lumbar spine.  The rating decision explained that the disability was secondary to the Veteran's service-connected disability of shell fragment wound, left hip and buttocks, muscle group XVII with retained foregoing body.  The effective date was July 24, 2000, the date of receipt of the Veteran's claim for benefits.  

The Board has reviewed the evidence of record.  However, there is no competent evidence date earlier than July 24, 2000, that shows that the Veteran's low back disability was secondary to his service-connected disability of shell fragment wound, left hip and buttocks, muscle group XVII with retained foregoing body.  Nor was there any claim for service connection on a secondary basis that could be construed from the Veteran's description of the claim, the symptoms he described or the information he submitted prior to July 2000.  

In this regard, the Veteran's service treatment records show that at separation his spine was normal on clinical evaluation and no relevant defects or diagnoses were identified.  The Veteran's separation report of medical history shows that he denied recurrent back pain, and the physician's summary and elaboration section was negative for any relevant history, findings or elaboration.  A July 1974 private medical report diagnosed the Veteran with chronic lumbosacral strain.  It relates that x-rays brought by the Veteran showed mild narrowing of the L5-S1 interspace, but no other abnormalities.  During a July 1978 VA examination, the Veteran complained of low back pain.  Beginning marginal osteophytes from the bodies of L3-5 were shown by x-ray.  

These medical records, as well as subsequent treatment records dated prior to July 24, 2000, are simply negative for negative for any evidence that the Veteran's low back disability was secondary to his service-connected disability.  

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to these facts, it is clear that an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes is not warranted, as there is no evidence that entitlement to secondary service connection arose before that date.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

In so finding, the Board is aware that the Summary attached to the Joint Motion contends that the Veteran's claim was factually supported at the time of the October 25, 1977, claim.  The Summary observes that the loss of gluteal muscle mass that caused the Veteran's low back disability occurred in November 1967, and that the May 2004 VA medical opinion referred to a change in the Veteran's gait dynamics of over 30 years.  In addition, the Summary relates that the 1974 private medical opinion referring to mild narrowing of the L5-S1 interspace showed the disabling anatomical changes to the Veteran's spine documented in the 2004 VA medical opinion.  

Despite these assertions, the fact remains that entitlement to secondary service connection was not shown earlier than July 24, 2000.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  Without the VA medical opinion of that date, none of the earlier evidence supports secondary service connection.  Although the loss of gluteal muscle mass that was ultimately determined to have caused the Veteran's low back disability occurred in November 1967, there was no evidence or contention earlier that July 2000 that the 1967 injury caused a change in the Veteran's gait which caused his back disability.  None of the earlier competent lay or medical evidence showed entitlement to secondary service connection until the May 2004 VA medical opinion was made.  In fact, the May 2004 opinion referred to the effect of the gait change over a 30 year period.  

The Board also finds that a claim for secondary service connection was not reasonably raised at the time of the March 1976 claim for direct service connection.  The Veteran did not describe or otherwise claim and there was no evidence of record at that time that showed that the Veteran's low back disability was secondary to his shell fragment wound or injury to muscle group XVII.  Thus, the evidence failed to raise a secondary service connection claim.  In addition, the Veteran's own assertions failed to raise a secondary service connection claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


